December 7, 2010 John J. Harrington, Attorney-Adviser United States Securities and Exchange Commission Division of Corporate Finance t., N.E. Washington, D.C. 20549 Re: ColorStars Group (the Company) Amendment No. 2 to Form 10-12G/A Filed November 4, 2010 File No. 000-54107 Dear Mr. Harrington: On behalf of the Company, we are responding to the comments by the staff (the Staff) of the Securities and Exchange Commission (the Commission) contained in its letter dated November 15, 2010 (the Letter) relating to the above referenced Amendment No. 2 to Form 10-12G/A (Amendment No. 2) filed with the Commission on November 4, 2010. We have provided a copy of Amendment No. 3 to Form 10-12G/A (Amendment No. 3), clean and marked to show changes from Amendment No. 2, along with this response letter for your review. For your convenience, we have repeated each comment from the Staffs Letter immediately prior to our responses below. General 1. Please respond to comments 28, 29, 31, and 32 from our prior comment letter dated September 28, 2010, or tell us when you will provide a response. 28. Your disclosure in this section indicates that you raised approximately $2.7 million through stock sales from May 13, 2009 to May 15, 2009. Please explain why this amount is not consistent with the proceeds from issuances of common stock during 2008 and 2009 that are included in your cash flow statement. Also discuss material financing activities and their impact on cash flows in your MD&A. Response: The proceeds of the approximately $2.7 million raised in stock sales were paid in and collected by the Company in the 4th quarter of 2008 and the 1 st quarter of 2009, and were reported in our 2008 year-end financial statements and financial statements for the 1 st quarter report of 2009 respectively. However, the shares and stock certificates were not issued to the shareholders until May of 2009. As such, in the Companys disclosure they indicate that the issuance date is in May of 2009 even though the Company actually received the proceeds from the sale of the stock in the 4 th quarter of 2008 and the 1 st quarter of 2009. {00169400. } The aforementioned stock sales are summarized in the chart below: Date of subscription Number of shares subscribed Proceeds ($) 08/18/2008 3,969,590 $ 1,746,620 01/05/2009 1,212,800 $ 702,529 02/10/2009 266,500 $ 266,500 Total 5,448,890 $ 2,715,649 Furthermore, the Company in Amendment No. 3 on page 22 under the MD&A section included a discussion with respect to its material financing activities and their impact on cash flow. 29. In Note 8, we note that the Company acquired 174,000 shares of Anteya Technology Corp from related parties at approximately $1.97 per share. Please tell us and disclose the amount paid for the remainder of the 522,000 shares purchased during the year ended December 31, 2008. Furthermore please explain the significant difference in value attributed to the 478,000 shares purchased in 2009 at approximately 0.87 per share. Response: The following table sets forth the overall investment and consideration paid by the Company for the purchase of Anteya shares since 2008: Date Shares No. Shares $/Share Total Consideration purchased from 1/6/2008 Wei-Rur Chen 144,000 $ 1.97 $ 284,360 1/6/2008 Wei-Rur Chen 30,000 $ 1.97 $ 59,242 Spouse 1/10/2008 Anteya 348,000 $ 0.33 $ 114,549 Technology Corp. 5/27/2009 Li-Feng Lin 138,000 $ 0.75 $ 104,159 5/27/2009 Yi-Chung 200,000 $ 1.04 $ 207,373 Corporation 7/17/2009 Wei-Rur Chen 140,000 $ 0.87 $ 122,331 Spouse Total 1,000,000 $ 892,014 On Jan. 6, 2008, Mr. Wei-Rur Chen and his spouse sold 144,000 shares and 30,000 shares of Anteya Technology Corp. (Anteya) to the Company at $1.97 per share. This price represented the best negotiated price at that time. {00169400. } The total number of shares issued by Anteya on Jan. 6, 2008 was 1,500,000 shares. After the shares were purchased from Mr. Wei-Rur Chen and his spouse, the Company owned 174,000 shares or 11.6% of Anteya. On Jan. 10, 2008, Anteya issued 3,500,000 new shares at par value of $0.33 (or NTD10) per share. 500,000 shares of the 3,500,000 newly issued shares were reserved for the subscription by Anteya's employees. The Company was entitled to subscribe for 11.6% of 3,000,000 shares, or 348,000 shares from Anteya at $0.33 per share. After the issuance 3,500,000 shares, the total issued shares of Anteya became 5,000,000 shares. On May 27, 2009, the Company purchased 138,000 shares of Anteya from a third-party (Li-Feng Lin) at $0.75 per share for a consideration of $104,158.66. On May 27, 2009, the Company purchased 200,000 shares of Anteya from another third-party (Yi-Chong Corporation) at $1.04 per share for a consideration of $207,373,27. On July 17, 2009, the Company purchased an additional 140,000 shares from Wei-Rur Chen's spouse at $0.87 per share. This price was lower than the weighted average share purchase price of $0.92 per share [($104,159 + $207,373) / (138,000 + 200,000) $0.92] of the two transactions with third parties on May 27, 2009 above. Anteya's total issued shares increased from 1,500,000 shares to 5,000,000 shares on Jan. 10, 2008. The additional 3,500,000 shares were subscribed by its employees and the existing shareholders at par value of $0.33 per share (or NTD10). These newly issued shares represent a substantial dilution to the original shares. Assuming the share value or best negotiated price was $1.97 per share before the dilution, the weighted average share price after the dilution would become: ($1.97 x 1,500,000 + $0.33 x 3,500,000) / 5,000,000 $0.822 per share Thus, this explains why the share purchase price was substantially lower after January 10, 2008. 31. In Note 14, it appears that some of your acquisitions may be significant individually, or in the aggregate. Please provide disclosures required by Rule 8-04 of the Regulation S-X, as applicable. Response: The Company performed an evaluation of the three conditions found in Rule 8-04(b) of Regulation S-X. After performing the evaluation, the Company determined that none of the conditions specified exceeds 20% for any of its acquired companies. As such, according to Rule 8-04(c) of Regulation S-X, the Company is not required to provide financial statements for these companies. {00169400. } 32. In your disclosure describing pro forma consolidated results, you appear to state that at the time your financial statements were prepared, the company was still working to complete the valuation of the assets and liabilities acquired in your acquisition. Please refer to ASC 805-10-25. As the measurement period for this acquisition has recently concluded, please tell us and update your financial statements to disclose whether any adjustment has been made to your purchase price allocation. Response: There have been no adjustments made to the Companys purchase price allocation after the Companys valuation of the assets and liabilities acquired in the Companys acquisitions. Description of Business, page 5 Manufacturers and Distributors and Suppliers 2. We note your responses to comments 5 and 10 in our comment letter dated September 28, 2010. One of your three manufacturers is Jun Yee. You control Jun Yee so it is not clear why you consider them a contract manufacturer. Please advise. Response: The Company no longer controls Jun Yee. As discussed on page 4 in the Recent Transactions paragraph of Amendment No. 3, the Company sold all of its Jun Yee common stock to the individuals named therein. Jun Yee, however, will serve as a contract manufacturer for the Company going forward. 3. We note your references under Strategy to your acquisitions of Fin-Core and Jun Yee. However, you only own 20% of Fin-Core so it is not clear why you characterize Fin-Core as an acquired company. Response: On page 10 of Amendment No. 3 under Strategy, the Company has removed all references to Fin-Core and Jun Yee as being acquired companies. Also, on page 4, the Company has changed the title of subparagraph (b) to Recent Transactions so as not to further imply that Fin-Core and Jun Yee are acquired companies. Financial Information, page 22 Liquidity and Capital Resources, page 22 4. We note your response to comment 13 in our letter dated September 28, 2010 and your revised disclosure with respect to the Hua Nan debt. However, based on the amounts of short-term and long-term debt outstanding on your balance sheet as of June 30, 2010 and the related notes, it appears that this is only a portion of your outstanding debt. Please further revise your disclosure to describe the terms of the remainder of your financing arrangements and file all material agreements as exhibits. Also update your disclosure to address whether you have repaid or extended the Hua Nan debt that expired August 22, 2010. {00169400. } Response: The remainder of the Companys outstanding loan agreements were entered into by Jun Yee. As the Company sold its entire equity interest of Jun Yee on November 26, 2010, the Company no longer has any obligations or liabilities with respect to these loan agreements. As such, the loan agreements entered into with respect to the Hua Nan debt disclosed in prior amendments represent all of the Companys outstanding debt at this time. The Company has, however, updated its disclosure to address that it has extended the Hua Nan debt that expired August 22, 2010. Results of Operations, page 24 5. We note your response to comment three from our prior comment letter dated September 28, 2010. Please expand your MD&A discussion to cover material changes in fiscal quarters ended June 30, 2010 and June 30, 2009. See Rule 303(b)(2) of Regulation S-K. Response: On page 28 of Amendment No. 3, the Company has expanded its MD&A discussion to cover material changes in fiscal quarters ended June 30, 2010 and June 30, 2009. Comparison of Six Months Ended June 30, 2010 and June 30, 2009, page 26 6. We note that the increase in sales in the six months ended June 30, 2010 was due to global sales growth and the acquisition of Fin-Core and June Yee. Please quantify the sales attributed to each of the acquired entities in each period and explain how these entities generated their sales. Please also address with respect to your results for the nine months ended September 30, 2010. Response: On page 29-31 of Amendment No. 3, the Company has quantified the sales attributed to the acquisitions of Fin-Core and Jun Yee during the time periods requested above along with an explanation of how these entities generated their sales. 7. Please explain how the increase in gross profit was due to the lower gross margin structures of the acquired Jun Yee business. Response: On page 26 of Amendment No. 3, the Company has revised its disclosure with respect to the statement that the increase in gross profit was due to the lower gross margin structures of the acquired Jun Yee business. 8. Please correct your disclosure with respect to selling, general and administrative expenses. You currently disclose that these expenses increased to $562,855 for the six months ended June 30, 2010 from $1,004, 559 for the six months ended June 30, 2009. Response: On page 26 of Amendment No. 3, the Company corrected its disclosure with respect to selling, general, and administrative expenses. {00169400. } Contractual Obligations, page 27 9. We note that your revised footnote (2) to the table to explain that Notes Payable are paid when they become due at the end of the term, but that there are no contracts, agreements, notes, etc. that accompany this debt. Please disclose the terms of these Notes Payable and explain how the term and other material provisions of these Notes are evidenced. Response: On page 32 of Amendment No. 3, the Company has expanded its disclosure to further explain the nature of Notes Payable within the context it is presented under the contractual obligations paragraph of Item 2. Certain Relationships and Related Party Transactions, and Director Independence, page 32 10. You have disclosed that the purchase prices for your acquisitions of Anteya and Fin-Core were determined through private, arms length negotiations between the parties. Given the related party nature of these acquisitions, it is not clear how the purchase prices could have been determined in arms length negotiations. Please explain in more detail how the purchase prices were determined for these acquisitions. Response: The Company believes that the purchase prices were determined in arms length transactions as the purchase prices were determined in good faith through voluntary negotiations between the parties with no conflicts of interest that would give either party an undue advantage in the transaction. 11. Disclose the dollar value of the amounts involved in your transactions with Anteya and SunSumSolar during the last two fiscal years and the interim period. Refer to Item 404(d) of Regulation S-K. Response: On page 37 of Amendment No. 3, the Company has disclosed the dollar value of the amounts involved with Anteya and SunSumSolar during the last two fiscal years and the interim period. Notes to the Consolidated Financial Statements Note 8-Long term investment 12. We note your response to comment 30 from our prior comment letter dated September 28, 2010. Under the equity method of accounting, the carrying amount of an investment is adjusted for its share of the earnings or losses of the investee after the date of investment, with earnings and losses of the investee being included in the determination of net income by the investor. Refer to ASC 323-10-35-4 and 35-5. It remains unclear why your long term investment table presents your equity {00169400. } method investment in Anteya at cost, and adjusted for unrealized gains/losses. Further, based on your response, the value that you describe as cost does not reflect the cost of the investment. It is also unclear why, if the cumulative unrealized loss reflects an impairment, it is described as unrealized as opposed to realized. Finally, your equity method of investment should not be reported in your fair value table because equity method investments are not reported at fair value, but at carrying value. Please revise, or advise us in detail. Response: The Company revised Note 8  Long term investment in the 2009 financial statement by deleting Note 7  Fair Value Measurement which in turn changed Note 8 to Note 7 within the financial statments. Within Note 7, the Company adjusted the table and removed unrealized gains/losses to more accurately reflect the investment. Furthermore, the Company corrected the table so that the table now accurately reflects the cost of the investment. Finally, the Company revised the table in Note 7 so that the equity methods are reported at carrying value. The long term investments as of December 31, 2009 are outlined below: December 31, 2009 Equity method investment (Anteya) Cost of investment $ 853,624 Adjustment for share of gains/losses ($ 1,167 ) Provision for impairment ($ 260,000 ) Carrying Value (Anteya) $ 592,457 Cost-method investments (Phocos) At cost 142,038 Total Carrying Value $ 734,495 The provision for impairment of $260,000 was recorded and tested in 2008 when the Company had only 10.44% of shares and the fair value measurement was applied. Please refer to Schedule A attached hereto for more details. Equity method accounting was applied for 2009 as the Company had 20% equity in Anteya. The cost of investment of $853,624 and its share of losses of ($1,167) in 2009 was adjusted together with its provision for impairment of $260,000 resulted in the carrying value of $592,457 for the Company's investment in Anteya. Please refer to Schedule B attached hereto for details. Please find attached as Exhibit A hereto the Companys letter to the Commission providing the requested Tandy representations. {00169400. } If you have any questions regarding our changes in accordance with the comments in the Letter, please do not hesitate to call. Thank you for assisting with the review process. Sincerely, Joyce, Thrasher, Kaiser & Liss, LLC /s/ H. Grady Thrasher, IV, Esq. H. Grady Thrasher, IV, Esq. {00169400. } Exhibit A December 7, 2010 John J. Harrington, Attorney-Adviser United States Securities and Exchange Commission Division of Corporate Finance t., N.E. Washington, D.C. 20549 Re: ColorStars Group (the Company) Amendment No. 2 to Form 10-12G/A Filed November 4, 2010 File No. 000-54107 Dear Mr. Harrington: In connection with the letter filed by our securities counsel on December 7, 2010 to the staff (the Staff) of the Securities and Exchange Commission (the Commission) in response to the Staffs comment letter dated November 15, 2010, the Company acknowledges the following: The Company is responsible for the adequacy and accuracy of the disclosure in the filing of Amendment No. 3 to Form 10-12G/A; Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, ColorStars Group /s/ Wei-Rur Chen Wei-Rur Chen President&CEO {00169400. } Schedule A Sch D2 Date 2009/2/6 Date Client: ColorStars Group and Color Stars Inc Details: Investment in Anteya Period: For the year ended 31 December 2008 31.12.2008 Closing rate TWD/USD 32.78 Share 31.12.2007 Per share 31.12.2008 31.12.2008 purchased NTD NTD NTD USD Investment in Anteya Technology Corp. Purchase from s­ 0.00 144,000.00 60.00 8,640,000.00 263,591.43 Purchase from Nà² 0.00 30,000.00 60.00 1,800,000.00 54,914.88 Purchase from Anteya 0.00 348,000.00 10.00 3,480,000.00 106,168.77 0.00 522,000.00 13,920,000.00 424,675.09 Unrealized loss on investment for the period -260,000.00 -260,000.00 recorded in 2008 164,675.09 Name of investee: Anteya Technology Corp. Place of incorporation: Taiwan No. of shares: 522,000 Total shares of investee: 5,000,000 Equity interest: 10.44 % Statement of Financial Accounting Standards No. 157 we adopted the provisions of SFAS 157, which require us to determine the fair value of financial assets and liabilities using a specified fair-value hierarchy. The objective of the fair-value measurement of our financial instruments is to reflect the hypothetical amounts at which we could sell an asset or transfer a liability in an orderly transaction between market participants at the measurement date (exit price). SFAS 157 describes three levels of inputs that may be used to measure fair value, as follows: Level 1 inputs are quoted prices in active markets for identical assets or liabilities that the reporting entity has the ability to access at the measurement date. Level 2 inputs are inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly. Level 3 inputs are unobservable inputs for the asset or liability that are supported by little or no market activity and that are significant to the fair value of the underlying asset or liability. In this case, Anteya is privated company incorporated in Taiwan, no level 1 and 2 input is available for measure the fair value of the investmnet. We have obtained the financial statements of Anteya for the period ended 31 December 2008, the net asset value of Anteya is used to estimate the fair value. In consideration of the following factors: (i) the nature of the investment; (ii) the cause and duration of the impairment; (iii) the financial condition and near-term prospects of the Company; (iv) the ability to hold the security for a period of time sufficient to allow for any anticipated recovery in fair value; (v) the extent to which fair value was less than cost. Test of impairment loss Equity of Anteya as of 31.12.2008 Equity interest held by the company Equity share by the company Book value of investment in Anteya Unrelaized loss on investment for long term Anteya is start-up company, the director is optimist the loss of Anteya is temporary The company start to earn money The Company has the ability to hold the investment for long term the unrealised loss is not greater than $260,000 10.44% -263,802.72 Note: We recorded the unrealized gain USD260,000 in accumulated other comprehensive income Schedule B Sch D2.2 Date 29- Û -10 Date Client: ColorStars Group and its subsidiaries Details: Investment in Anteya Period: For the year ended 31 December 2009 31- A -09 Average rate USD/NTD 33.0381 Closing rate USD/NTD 31.9860 Date of Share Per share 31-
